Citation Nr: 0829618	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUES

1.  Entitlement to payment or reimbursement for medical 
expenses incurred for an electroencephalogram (EEG) on 
February 25, 2005, at Houlton Regional Hospital.

2.  Entitlement to payment or reimbursement for medical 
expenses incurred for minor eye surgery at Eastern Maine 
Medical Center on July 12, 2005.

3.  Entitlement to payment or reimbursement for medical 
expenses incurred for a sleep study on July 26, 2005, at 
Eastern Maine Medical Center.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

This case comes before the Board on appeal from decisions of 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Togus, Maine.  The veteran had active service from August 
1981 to August 1985 and from October 1986 to April 1993.  

As noted in the Board's February 2008 remand, the appellant 
was scheduled for a videoconference hearing before the Board 
in December 2007.  He failed to appear for that hearing and 
has not requested a postponement of the hearing, providing 
good cause for not reporting as scheduled.  Therefore, the 
hearing request was considered to have been withdrawn.  38 
C.F.R. § 20.704(d) (2007).  

The issues concerning payment or reimbursement for 
unauthorized medical expenses incurred for an EEG at Houlton 
Regional Hospital on February 25, 2005, and for minor eye 
surgery at Eastern Maine Medical Center on July 12, 2005, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the MC via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran underwent a sleep study at Eastern Maine 
Medical Center on July 26, 2005.  

2.  Payment or reimbursement for the medical expenses 
incurred for the sleep study on July 26, 2005, was not 
authorized in advance by VA.  

3.  The services were not rendered for an adjudicated 
service-connected disability or for a non-service-connected 
disability associated with and aggravating an adjudicated 
service-connected disability.  

4.  The veteran has a 100 percent rating for a service-
connected disability that has been determined to be permanent 
in nature.  

5.  The record does not reflect that the veteran is 
participating in a rehabilitation program.  

6.  The sleep study services provided by Eastern Maine 
Medical Center on July 26, 2005, were not rendered in an 
emergency, and VA facilities were feasibly available.  


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement for 
medical expenses incurred on July 26, 2005, at Eastern Maine 
Medical Center.  38 U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 
17.121 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The record shows that service connection is in effect for 
generalized anxiety disorder, rated 100 percent; asthma, 
rated 10 percent; and eczematous skin rash over the scalp, 
rated 0 percent; those ratings have been in effect since 
1993.  

The report of a private sleep study on July 26, 2005, by 
Robert Hand, M.D., is of record.  The report states that the 
veteran had been referred because of snoring and witnessed 
apneas while sleeping.  The report's assessment was that no 
specific sleep disturbances could be identified and that the 
veteran did not have obstructive sleep apnea.  

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
services.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  See 
Similes v. Brown, 5 Vet. App. 555 (1994).  Non-VA treatment 
at the expense of VA must be authorized in advance.  38 
C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also Opinion of the VA General Counsel, 
VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in 
advance is essential to any determination as to whether the 
Department is or is not going to furnish the contract 
care.").  In the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.  

Under the provisions of 38 C.F.R. § 17.52(a), VA may contract 
with non-VA facilities for care in accordance with the 
provisions of this section when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required.  When demand is only for 
infrequent use, individual authorizations may be used.  
Normally, however, such care in public or private facilities 
will only be authorized, whether under a contract or an 
individual authorization, under the specific circumstances 
delineated in 38 C.F.R. § 17.52(a) which include treatment 
for a disability of a veteran with a permanent and total 
rating.  

A March 2008 memorandum from an individual in the VA Fee 
Services division to the Chief of Staff of the MC noted that 
payment for the sleep study had been denied because the 
procedure was not pre-authorized and, per the clinic 
director, was not emergent.  The memo also noted that that 
service was available within the VA MC.  Pursuant to the 
memorandum's request, the Chief of Staff responded that the 
sleep study of July 26, 2005, was not urgent or emergent.  

In his notice of disagreement (NOD) that was received in 
October 2005, the veteran stated that he was not aware that 
treatment in emergency situations had to be pre-authorized, 
and that he did as he was instructed by his two private 
physicians and continued with their treatment plan; he did 
not specifically mention the sleep study, which was obtained 
several months after the treatment described by those 
physicians, as discussed in the remand, below.  The veteran 
also did not comment on the sleep study in his substantive 
appeal (VA Form 9) that was received in January 2006.  

Thus, the record indicates that the veteran did not request 
authorization for the July 2005 sleep study, and the evidence 
shows that the study was not authorized in advance.  In 
addition, there is no evidence that the sleep study was 
performed in an emergency; the report of the study states 
that the veteran was "referred" for the study, indicating 
that it was not urgent in nature and that it was scheduled in 
advance.  Also, the reasons given for the study - snoring 
and apneic episodes while sleeping - do not reasonably 
reflect emergent circumstances.  Moreover, the March 2008 
memorandum to the VA MC Chief of Staff stated that that 
service was available at the VA MC, and the Chief of Staff 
responded that the study was not "urgent or emergent."  

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment provided by Eastern Maine 
Medical Center was not obtained pursuant to 38 C.F.R. § 
17.54, and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  

In this regard, the veteran contends, essentially, that the 
private medical services were rendered in an emergency and 
that VA facilities were not feasibly available.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).  

First, the record shows that a July 1997 rating decision 
determined that the veteran had a total service-connected 
disability, permanent in nature.  Thus, criterion (a) set 
forth above has been met.  38 U.S.C.A. § 1728(a)(2).  

Nevertheless, the evidence shows that neither criterion (b) 
nor (c), above, was met.  The evidence shows that the sleep 
study in July 2005 was not performed in an emergency and that 
sleep study services were feasibly available at the VA MC in 
Boston.  Although the veteran contended in his substantive 
appeal that traveling the distance to Boston in an automobile 
for treatment for the issues discussed in the remand, below, 
would create an enormous amount of stress and anxiety which 
would aggravate his service-connected anxiety disorder, he 
has not provided any medical evidence to support that 
assertion concerning the sleep study.  

Thus, because only one of the three required criteria under 
38 C.F.R. § 17.120 has been met, there is no basis to 
establish entitlement to payment or reimbursement for the 
unauthorized sleep study under 38 C.F.R. § 17.120.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a November 2005 letter from the MC to the appellant.  The 
letter informed the appellant of what evidence was required 
to substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the MC.  

The Board acknowledges that the required notice was not 
provided before the adverse decisions in June, July, and 
August 2005.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice.  The error in not providing the 
required notice prior to the adverse decision was cured by 
the November 2005 statement of the case and the April 2008 
supplemental statement of the case, and so is harmless.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and appeal.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  No further development action is necessary.  


ORDER

Payment or reimbursement for medical expenses incurred for a 
sleep study on July 26, 2005, at Eastern Maine Medical Center 
is denied.  




REMAND

The issues relating to an EEG at Houlton Regional Hospital on 
February 25, 2005, and eye surgery on July 12, 2005, must 
again be remanded for the following reasons.  

The Board's February 2008 remand noted that, "Although the 
statement of the case that was mailed in November 2005 does 
state that the visit[ for eye surgery was] not 'emergent,' 
the record does not reflect any consideration of whether VA 
or other Federal facilities were feasibly available, nor does 
it contain any information from which such a determination 
could be made."  The Board also noted that the statement of 
the case had referred to an invoice for the above service, 
although no such invoice was in the file.  The February 2008 
remand requested that all claims, invoices, and relevant 
evidence to the claims be associated with the file.  However, 
no records whatsoever concerning the July 12, 2005, eye 
surgery have been added to the file subsequent to the Board's 
remand.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  

However, the file contains a copy of a March 2008 letter from 
an individual in the Fee Services department to the Chief of 
Staff of the MC noting that he had obtained a copy of "the 
SP Aortic Arch of July 12, 2005 ..."  The letter also 
indicates that that service was available within VA (VA 
Boston), and requested that the Chief of Staff consider 
whether the treatment was rendered in an emergent situation.  
The Chief of Staff responded that "[he] would consider the 
SP Aortic Arch Study of 7/12/05 as urgent/emergent."  The 
supplemental statement of the case (SSOC) dated in April 2008 
indicates that the outpatient visit of July 12, 2005, for the 
SP Aortic Arch, would be paid by VA.  

Nevertheless, the March 2008 letter constitutes the first 
mention of "SP Aortic Arch" in the record concerning that 
study, and no records regarding that study or that visit are 
of record.  Further, the file still contains no records or 
invoice concerning an outpatient visit for eye surgery on 
July 12, 2005.  Moreover, the record does not indicate 
whether the "SP Aortic Arch" study, for which payment has 
apparently been authorized, constitutes the same or separate 
services/treatment as the eye surgery, for which 
payment/reimbursement was previously denied.  These issues 
must be clarified.  

Further, the record contains a letter from Jon Older, D.O., 
dated in September 2005, indicating that he had been seeing 
the veteran since October 2003.  He stated that the veteran 
had presented to the emergency room (ER), and ultimately to 
his office on February 15, 2005, for several neurological 
complaints, for which he felt "quite strongly" that an 
extensive work-up and referral to a neurologist was 
necessary.  A letter from a neurologist, Peter Morin, M.D., 
to Dr. Older, dated February 17, 2005, discusses the 
veteran's pertinent history in some detail, and documents the 
ER visit.  Dr. Morin recommended MR angiograms to evaluate 
the veteran's vertebral arteries and right internal carotid 
artery, blood work, an EEG, and an MRI of the cervical spine.  

A letter from the MC to the veteran in October 2005 indicates 
that approval had been granted for an ER visit on February 8, 
2005, and for an MRI as a result of that visit.  In addition, 
approval had been granted for an MRA and two MRI's on 
March 1, 2005 - after receiving requests.  Clearly, the EEG, 
which was conducted on February 25, 2005, and which is the 
subject of this appeal, was part of the work-up that was 
ordered by Dr. Morin in February 2005.  Because the MC's 
approvals for the ER visit and other radiological studies are 
not of record, the Board cannot determine whether approval 
might also have been granted for the EEG - or whether the 
veteran might have reasonably assumed that approval had been 
granted for that procedure, in light of the approvals that 
were granted for the other procedures as part of the overall 
work-up.  

Accordingly, inasmuch as a significant portion of the Board's 
February 2008 Remand was not completed by the MC, the issue 
concerning payment or reimbursement for medical expenses 
incurred for minor eye surgery at Eastern Maine Medical 
Center on July 12, 2005, is not yet ready for final appellate 
consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  
Also, as discussed above, additional evidentiary development 
is needed regarding the issue relating to payment or 
reimbursement for medical expenses incurred for an EEG on 
February 25, 2005.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the file all records 
relating to the eye surgery that was 
rendered on July 12, 2005, including 
claims, treatment records, invoices, and 
evidence indicating whether the surgery 
was covered by Medicare.  

2.  Associate with the file all records 
concerning claims for payment or 
reimbursement for medical expenses 
incurred for an ER visit on February 8, 
2005, as well as for MRA's and MRI's 
following that visit.  

3.  Make specific determinations as to 
whether (1) the EEG and eye surgery were 
rendered in an emergency, (2) VA or other 
Federal facilities were feasibly 
available for each service, (3) those 
visits related to treatment for a 
disability that was associated with and 
aggravating a service-connected 
disability, and (4) the services were 
covered by Medicare.  

4.  Then readjudicate the veteran's 
claims for payment or reimbursement for 
(1) medical expenses incurred for an EEG 
at Houlton Regional Hospital on February 
25, 2005, and for (2) medical expenses 
incurred for eye surgery at Eastern Maine 
Medical Center on July 12, 2005, 
including whether each treatment was 
authorized.  If the claims are not 
granted to the veteran's satisfaction, 
provide him and his representative with 
an SSOC and give them an opportunity to 
respond before returning the file, 
including the veteran's claims file, to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


